Citation Nr: 1606789	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO. 13-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to dependency and indemnity compensation (DIC).

2. Entitlement to nonservice-connected burial benefits. 


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran, who died in April 2012, served on active duty from February 1966 to April 1968.  The Appellant claims as his surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the May 2010 Rating Decision, the RO, in relevant part, denied the Appellant's claim for service connection for the Veteran's cause of death.  In the October 2013 Rating Decision, the RO denied the Appellant's claim for burial benefits.  The Appellant disagreed and perfected this appeal.  

The Appellant was scheduled for a Central Office Board hearing on September 10, 2015.  However, she did not appear for the hearing.  

The issue of entitlement to death pension was adjudicated by the RO in May 2013.  Subsequently, the Appellant refiled an Application for Improved Pension.  To date, the Appellant's second claim for death pension has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The death certificate shows that the Veteran died in April 2012.  His death certificate lists cardiac arrest, sepsis, and bilateral pneumonia as immediate causes of death.  Chronic obstructive pulmonary disease and congestive heart failure are listed as contributory causes.  

2. At the time of his death, the Veteran was not service connected for any disability, nor did he have any pending claims which would have resulted in entitlement to disability compensation or pension.

3. Cardiovascular pulmonary disease and sepsis were not manifest during service and are unrelated to service. 
4. A service connected disability did not cause or contribute substantially or materially to the cause of death. 

5. The preponderance of the competent evidence of record is against a finding that the immediate or contributory causes of the Veteran's death are related to service. 

6. At the time of his death, the Veteran was neither hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment or care. 

7. The Veteran was buried in a National Cemetery.  


CONCLUSION OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).

2. The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In this case, the Appellant received a letter dated December 2012, which provided information as to what evidence was required to substantiate her service connection claim for cause of death, including those elements identified in Hupp, 21 Vet. App. at 352-53.  The Appellant also received a letter dated August 2013, which provided information as to what evidence was required to substantiate her claim for burial benefits.  Post-remand, the Appellant received another letter dated October 2015, detailing what evidence VA still needed.  All three letters also explained the division of responsibilities between VA and the Appellant in developing an appeal and what type of information and evidence was needed to establish an effective date.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran's service treatment records and personnel records have been associated with the claims file.  The claims file also contains the Veteran's death certificate.  The Board notes that attempts were made to obtain the Veteran's private treatment records from the Appellant, or in the alternative, consent from the Appellant so that VA could obtain the records.  Thus far, the Appellant has provided neither the records nor consent for VA to obtain the records.  Furthermore, as discussed in more detail below, the Appellant contends that her claim for benefits is not premised on the physical ailments that the Veteran was treated for; rather, her claim is based on a mental illness the Veteran may have had.  See Letter dated December 2, 2015.  

The issues of service connection for the Veteran's cause of death and entitlement to burial benefits originally came before the Board in October 2015.  At that time, the Board remanded the claims back to the RO to associate the following with the file: (1) a copy of the VCAA notice; (2) a copy of the Veteran's service personnel records; and (3) a copy of the Veteran's private treatment records.  Upon remand, the RO sent the Appellant a second copy of VCAA notice requirements, updated the claims file with the Veteran's service personnel record, and attempted to obtain the Veteran's private treatment records from the Appellant.  The Board finds that the RO substantially complied with the Board's most recent remand instructions.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Federal Circuit stated that § 5103A(a) "does not always require the Secretary to assist the claimant in obtaining a medical opinion."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  Rather, § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2)).  Therefore, the relevant issue is whether a medical opinion in this case was necessary to substantiate the Appellant's claim or whether "no reasonable possibility exists" that such an opinion "would aid in substantiating [her] claim."  Id.

The Board finds that a VA medical opinion is not required because the evidence of record is sufficient to decide the claim and there is no reasonable possibility that such an opinion would result in evidence to substantiate the claim.  In this regard, as will be explained below, there is no evidence of an in-service incurrence or aggravation of a disease or injury that led to the Veteran's death.  Given the lack of evidence, a medical opinion is unnecessary.  

The Appellant has identified no outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Service Connection for the Veteran's Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet.  App. 518, 519 (1996).

The Appellant avers that the Veteran's death was caused by his period of service.  The Appellant acknowledges that the Veteran's immediate and contributing causes of death were not related to his military service.  See Form 9 dated August 13, 2013.  However, the Appellant claims that the Veteran had a mental illness, to include PTSD, which was related to his period of service.  According to the Appellant, because of this mental illness, the Veteran refused to seek treatment for his physical conditions and that delay in treatment led to his death.  See Notice of Disagreement dated May 17, 2013; Statement in Support of Claim dated July 23, 2013; Form 9 dated August 13, 2013; Notice of Disagreement dated October 29, 2013 and November 4, 2013; Form 9 dated December 29, 2013; Letter dated October 28, 2015; and Letter dated December 2, 2015.  

The Board notes that the Veteran's death certificate lists cardiac arrest, sepsis, and bilateral pneumonia as immediate causes of the Veteran's death and chronic obstruction pulmonary disease and congestive heart failure as contributory causes of the Veteran's death.  There is no evidence to connect any of these diseases to service.  There were no complains, treatments, or manifestations of any of these diseases during service.  The Board finds that service connection for either the immediate causes or the contributory causes of the Veteran's death is not warranted and the Appellant does not contend as much.  See Form 9 dated August 13, 2013.  Given the above, the ensuing analysis will focus on service connection for an acquired psychiatric disorder, to include PTSD.  

The evidence of record does not show a psychiatric disability, to include PTSD in the almost 50 years of the Veteran's post-service life.  The Board recognizes the Appellant's contentions that the Veteran suffered from PTSD as a result of witnessing his fellow servicemen die and also from the guilt he had from coming home alive.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, while the Appellant is competent to describe what she observed regarding the Veteran's physical symptoms and change in demeanor, the Board affords such statements regarding the etiology of any PTSD little probative value as she is not competent to opine on such a complex medical question.  The diagnosis of PTSD requires specialized testing as well as the knowledge of the psychiatric processes.  There is no indication that the Appellant possesses the requisite medical knowledge to perform such testing or interpret their results.  In addition, there are no Jandreau type exceptions.  

In sum, there is no competent evidence that the Veteran had an acquired psychiatric disorder.  As noted above, the Appellant was given an opportunity to submit any evidence in support of her claim, including evidence that the Veteran had a psychiatric disability.  To date she has not done so.  

Assuming the Veteran had a psychiatric disability, there is no competent evidence of record indicating that a psychiatric disability caused or contributed to the Veteran's death.  The Appellant's statement that the Veteran would have sought treatment but for such illness is unsupported.  

To the extent the evidence of record shows that a mental illness caused the Veteran's death, there is no evidence of record attributing that mental illness to the Veteran's period of service.  The Veteran's service treatment records are silent for complaints, treatments or diagnosis of PTSD.  In fact, upon separation, the Veteran's psychiatric examination produced clinically normal results.  See Service Treatment Records dated March 28, 1968.  The Appellant is certainly competent to relay information that the Veteran told her -namely, that his issues stemmed from his period of service in Vietnam.  However, the Veteran's service personnel records indicate that the Veteran did not serve in Vietnam, but rather the Veteran served in Panama.  See Personnel Information Exchange System Report dated January 4, 2013; Veteran's Record of Assignments.  Thus, while the Appellant is competent to relay what information the Veteran may have told her regarding his period of service, the Board finds the service personnel records more probative.  

In sum, there is no competent evidence of any psychiatric illness related to service.  In addition, there is no reliable evidence that a psychiatric disorder contributed to death, to include a refusal to seek medical care.  

Entitlement to Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2015).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2015).  As noted above, the Veteran did not die of a service-connected disability.  
If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2015).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c) (2015).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2015).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because of the nature of discharge from service, but after death the discharge has been corrected by competent authority so as to show a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  That time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601 (2015).

A review of the record shows that the Veteran died at Corona Regional Medical Center in April 2012.  See Death Certificate.  At the time of his death, the Veteran was neither service-connected for any disability nor did he have any pending claims for compensation or pension.  Further, the Veteran was not in receipt of nonservice-connected pension benefits at the time of his death.  Additionally, the Veteran's body was not being held by the state nor was he released from active service due to any disability.  Additionally, the record does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home; or at a facility under contract with VA; or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.  While the Veteran died while he was in a hospital, there is no evidence indicating that the hospital was under contract with VA.  Therefore, the criteria for entitlement to burial benefits are not met.  

The Appellant is also not entitled to nonservice-connected burial benefits in the form of an allowance for internment expenses, to the extent the Appellant claims such an expense.  The evidence of record demonstrates that the Veteran was buried at a national cemetery.  See Death Certificate; Application for Burial Benefits dated June 3, 2013.  

For the foregoing reasons, the Board concludes that the claim for nonservice-connected burial benefits must be denied, as the requirements under the statue and implementing regulations are not met.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected burial benefits is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


